


110 HR 7127 IH: To authorize the Secretary of Education to make grants to

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7127
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  implement the Total Learning curriculum.
	
	
		1.Short titleThis Act may be cited as the Total
			 Learning Curriculum Implementation Act.
		2.FindingsThe Congress finds as follows:
			(1)The Total Learning curriculum is a
			 multi-sensory, arts-infused curriculum in an enhanced learning environment
			 featuring small classes, an extended day, extensive professional development,
			 and family support services.
			(2)The Total Learning
			 initiative, while benefiting the children of Bridgeport, Connecticut, is a
			 prototype that has been meticulously studied and documented for replication
			 across the United States to address the ever-widening achievement gap between
			 white and minority children, middle class and low income children, and boys and
			 girls.
			3.Grants
			 authorized
			(a)In
			 generalThe Secretary of
			 Education is authorized to establish a competitive grant program for the
			 purpose of implementing the Total Learning curriculum in classrooms for
			 children in kindergarten through age 9.
			(b)Eligible
			 granteesGrants under this section shall be awarded to State
			 educational agencies and local educational agencies (as such terms are defined
			 in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801)).
			(c)Number of
			 grantsNot more than 20 grants may be awarded under this
			 section.
			(d)Grant
			 termGrants under this section shall be for a term of 3
			 years.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal years 2010 through 2012.
		
